Yan Pipes, C. P. J.
The above-entitled matter coming on to be heard before me, one of the judges of the Essex County Court of Common Pleas, in the presence of Benjamin J. Downer, Esquire, attorney for petitioner-appellee and Henry H. Fryling, Esquire, .attorney for the respondent-appellant, on appeal from a judgment of the workmen’s compensation bureau denying the respondent-appellant a more specific bill of particulars, and it appearing from the certified transcript before me that the ■respondent, Public Service Co-ordinated Transport, demanded of the attorney of the petitioner before answer was filed, a bill of particulars.
And it further appearing that the petitioner served upon the respondent company a bill of particulars as follows:
And it further appearing that the respondent, Public Service Co-ordinated Transport, gave notice to the attorney of the petitioner by its attorney that it would apply to one of the deputy commissioners of the workmen’s compensation *636bureau for a more specific bill of particulars, aud it appearing that the workmen’s compensation bureau by its deputy-commissioner, Charles E. Corbin, entered a judgment against, the respondent on its motion for a more specific bill of particulars, and after considering the argument of the respective-counsel on the briefs as filed in this appeal, I am satisfied that the respondent-appellant was entitled to a more complete-bill of particulars upon its application made before the deputy commissioner.